Filed 1/8/21 Benson v. Enloe Medical Center CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 DOUGLAS BENSON,                                                                               C089054

                    Plaintiff and Appellant,                                     (Super. Ct. No. 18CV00311)

           v.

 ENLOE MEDICAL CENTER,

                    Defendant and Respondent.




         Douglas Benson, M.D., challenges the trial court’s dismissal of his action against
Enloe Medical Center (EMC). In this action, Benson claims that EMC violated the Labor
Code and engaged in unfair business practices by not paying him the employee wages to
which he was entitled. The trial court determined that Benson’s claims are barred by
collateral estoppel because a prior arbitration conclusively resolved the issue of whether
he was an employee of EMC against him.




                                                             1
       On appeal, Benson contends (1) the issues in the prior action differed from those
in this action, (2) his status as an employee of EMC was not actually litigated and
decided in the arbitration, and (3) public policy considerations do not support the
application of collateral estoppel in this case.
       We conclude the prior and present actions encompass the identical issue of
whether Benson was an employee of EMC. This issue was actually litigated and decided
in the prior action. And, public policy discourages relitigation of identical issues in
multiple actions. Accordingly, we affirm the order dismissing this action.
                      FACTUAL AND PROCEDURAL HISTORY

                   The Prior Action – 2015 Complaint and Arbitration
       In August 2015, Benson filed a complaint against EMC in Butte County Superior
Court for breach of contract, age discrimination under the California Fair Employment
and Housing Act (Gov. Code, § 12940, subd. (a))1 (FEHA), age discrimination under the



1       At the time Benson filed his 2015 complaint, Government Code section 12940
provided in pertinent part:
        “It is an unlawful employment practice, unless based upon a bona fide
occupational qualification, or, except where based upon applicable security regulations
established by the United States or the State of California:
        “(a) For an employer, because of the race, religious creed, color, national origin,
ancestry, physical disability, mental disability, medical condition, genetic information,
marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or
military and veteran status of any person, to refuse to hire or employ the person or to
refuse to select the person for a training program leading to employment, or to bar or to
discharge the person from employment or from a training program leading to
employment, or to discriminate against the person in compensation or in terms,
conditions, or privileges of employment.
        “(1) This part does not prohibit an employer from refusing to hire or discharging
an employee with a physical or mental disability, or subject an employer to any legal
liability resulting from the refusal to employ or the discharge of an employee with a
physical or mental disability, where the employee, because of his or her physical or
mental disability, is unable to perform his or her essential duties even with reasonable
accommodations, or cannot perform those duties in a manner that would not endanger his

                                               2
Age Discrimination in Employment Act (29 U.S.C. § 623) (ADEA), and harassment
under FEHA (Gov. Code, § 12940, subd. (j)(1)). The complaint acknowledged that
Benson entered into a physician on-call agreement and a medical director agreement
(together, the agreements) with EMC for which he was “labelled an independent
contractor.” However, the complaint alleged that, “despite the fact that EMC chose to
label the relationship as an independent contractor relationship, [Benson] was an


or her health or safety or the health or safety of others even with reasonable
accommodations.
        “(2) This part does not prohibit an employer from refusing to hire or discharging
an employee who, because of the employee’s medical condition, is unable to perform his
or her essential duties even with reasonable accommodations, or cannot perform those
duties in a manner that would not endanger the employee’s health or safety or the health
or safety of others even with reasonable accommodations. Nothing in this part shall
subject an employer to any legal liability resulting from the refusal to employ or the
discharge of an employee who, because of the employee’s medical condition, is unable to
perform his or her essential duties, or cannot perform those duties in a manner that would
not endanger the employee’s health or safety or the health or safety of others even with
reasonable accommodation. [¶] . . . [¶]
        “(j)(1) For an employer, labor organization, employment agency, apprenticeship
training program or any training program leading to employment, or any other person,
because of race, religious creed, color, national origin, ancestry, physical disability,
mental disability, medical condition, genetic information, marital status, sex, gender,
gender identity, gender expression, age, sexual orientation, or military and veteran status,
to harass an employee, an applicant, an unpaid intern or volunteer, or a person providing
services pursuant to a contract. Harassment of an employee, an applicant, an unpaid
intern or volunteer, or a person providing services pursuant to a contract by an employee,
other than an agent or supervisor, shall be unlawful if the entity, or its agents or
supervisors, knows or should have known of this conduct and fails to take immediate and
appropriate corrective action. An employer may also be responsible for the acts of
nonemployees, with respect to sexual harassment of employees, applicants, unpaid
interns or volunteers, or persons providing services pursuant to a contract in the
workplace, where the employer, or its agents or supervisors, knows or should have
known of the conduct and fails to take immediate and appropriate corrective action. In
reviewing cases involving the acts of nonemployees, the extent of the employer's control
and any other legal responsibility that the employer may have with respect to the conduct
of those nonemployees shall be considered. An entity shall take all reasonable steps to
prevent harassment from occurring. Loss of tangible job benefits shall not be necessary
in order to establish harassment.” (Italics added.)

                                             3
‘employee’ of EMC such that the FEHA prohibition on age discrimination applies in this
case.” For the ADEA cause of action, the complaint alleged that EMC’s actions
“adversely affected his status as an employee, because of Dr. Benson’s age.” The cause
of action for harassment reiterated these factual allegations.
       EMC removed the action to the United States District Court for the Eastern
District of California under federal question jurisdiction based on Benson’s ADEA claim.
The district court exercised supplemental jurisdiction over the remaining state law claims.
In the district court, EMC moved to compel arbitration under the agreements. Benson did
not oppose the motion to compel, and the district court granted EMC’s motion.
       In March 2016, Benson and EMC entered into a “stipulation for arbitration and
selection of arbitrator” in which the parties agreed “to submit all disputes, claims or
controversies to neutral, binding arbitration” to be conducted by the Honorable Richard
A. Kramer (ret.). A motion for summary judgment resulted in the dismissal of the ADEA
claim against EMC. In resolving the motion for summary judgment, the arbitrator
rejected EMC’s argument that Benson’s FEHA age discrimination claim was barred as a
matter of law. The arbitrator found that “[b]oth sides . . . presented evidence that created
fact questions as to whether Dr. Benson provided both medical care and non-medical care
services for [EMC].” Although Benson established triable issues of material fact as to his
FEHA claim, the arbitrator dismissed his ADEA claim on grounds that Benson had not
shown that “the discriminatory behavior was the reason for the adverse employment
action.”
       A four-day evidentiary hearing was then conducted by the arbitrator. Both parties
introduced evidence during the hearing. Benson testified on his own behalf.
Immediately after Benson rested his case, EMC moved for judgment as a matter of law
on the FEHA age discrimination claim. EMC argued that Benson had not proven an
employer/employee relationship. Benson, through counsel, submitted on the issue



                                              4
without offering argument in opposition. The arbitrator granted EMC’s motion, with the
following explanation on the record:
       “THE ARBITRATOR: Motion is granted.
       “Regarding employee, I handled this in the motion for summary disposition, and
my ruling in the motion for summary disposition was, I thought, a clear clue as to what I
was concerned about.
       “I said that to the extent that Dr. Benson performs doctor work . . . the law is clear
because hospitals can’t practice medicine; they can’t supervise. One of the key elements
of the employee/employer relationship, they can’t supervise or control a doctor.
       “And I said that, therefore, as to your doctor work, you can’t be an employee, and,
therefore, under FEHA, . . . for that work, you can’t be an employee . . . .
       “But I said that I had to find out what work he did. I said there may have been
other work that was done. It wasn’t speculation. It had to do with what the rules and
regulations might have required that he do. It might have to do with testimony as to other
work that he did. I didn’t know. But it certainly created a fact question as far as I was
concerned . . . .
       “And there was no evidence of any other work. This scheduling thing, even if it
were nondoctor work, was miniscule compared to what he was doing out there, which
was doing his best to run the department to provide, safe, thorough, effective treatment
for patients. That’s what everybody understood that’s what he was doing out there.
       “Since employment is an element of the cause of action under FEHA, that alone is
sufficient to defeat the first cause of action.” (Italics added.)
       After the arbitrator granted the motion for judgment as to the FEHA age
discrimination claim, EMC presented its evidentiary case. The parties submitted
posthearing briefing. Although Benson argued that he had proven EMC wrongfully
terminated his services under the agreements, he did not challenge the arbitrator’s finding
that he was not an employee of EMC. In June 2017, the arbitrator issued a final award in

                                               5
which he determined that Benson had not established entitlement to recovery under any
legal theory.
       In September 2017, Benson in propria persona filed a motion in district court to
vacate the arbitrator’s decision. Benson argued the arbitrator had denied him due process
and erred in considering the evidence. Benson’s motion was stricken for use of a
California Judicial Council form in federal court. Benson refiled another motion to
vacate the arbitrator’s award, and EMC opposed the motion by requesting that the district
court confirm the arbitration award. In its briefing, EMC noted that the FEHA age
discrimination claim was dismissed because “[t]he [a]rbitrator specifically found that
[Benson] had failed to establish he was EMC’s employee.” Benson opposed EMC’s
request for confirmation of the arbitrator’s award.
       A magistrate judge heard Benson and EMC’s motions on January 10, 2018. The
magistrate issued findings and recommendations in April 2018. The magistrate found
that “[i]t is undisputed that the parties entered into valid agreements providing for
binding arbitration on all claims encompassed by [Benson’s] complaint.” The magistrate
rejected Benson’s complaints that he had never agreed to binding arbitration or that he
was coerced by his own attorney into participating in arbitration on grounds that he had
neither initially opposed the arbitration nor had he raised these arguments during the
arbitration.
       After the United States District Court magistrate judge issued the findings and
recommendations, Benson filed an appeal to the district court. EMC opposed Benson’s
appeal to the district court. In its opposition, EMC noted that it sought confirmation of
the arbitrator’s final award because of the new complaint filed by Benson in 2018. Thus,
EMC urged the district court to confirm the arbitrator’s finding that Benson was not an
employee of EMC.
       The district court examined the case file and conducted a de novo review before
determining that the magistrate’s findings and recommendations were supported by the

                                              6
record and proper analysis. The motion for confirmation of the arbitrator’s award was
granted on August 29, 2018. The district court clerk was directed to enter judgment and
close the file.

                          The Present Action – 2018 Complaint
       While Benson’s request to vacate the arbitrator’s award and EMC’s petition to
confirm the arbitrator’s award were pending in the United States District Court, Benson
filed the present action in Butte County Superior Court on January 30, 2018. Benson’s
complaint alleged causes of action for unpaid wages (Lab. Code, §§ 201-202) and unfair
business practices (Bus. & Prof. Code, § 17200 et seq.). In his complaint, Benson
asserted he was an employee of EMC. The unfair business practices claim was based on
Benson’s assertion that he was not paid employee wages to which he was entitled.
       EMC responded with a motion to compel arbitration and for a stay of proceedings
on the 2018 complaint in the Butte County Superior Court while the motion to confirm
the arbitrator’s award was pending in the United States District Court. The superior court
granted the stay. After the district court granted the motion to confirm the arbitrator’s
award and entered judgment in favor of EMC, EMC moved to dismiss the 2018
complaint on the basis of collateral estoppel. Benson opposed the motion to dismiss.
       After a hearing, the superior court granted EMC’s motion to dismiss the 2018
complaint. Accordingly, the superior court entered an order dismissing the action.
Benson timely filed a notice of appeal.2



2        An appeal generally lies only from a final judgment. (Code Civ. Proc., § 904.1,
subd. (a)(1).) “A judgment is the final determination of the rights of the parties in an
action or proceeding.” (Code Civ. Proc., § 577.) Under this rule, “[a] paper filed in an
action does not become a judgment merely because it is so entitled; it is a judgment only
if it satisfies the criteria of a judgment.” (City of Shasta Lake v. County of Shasta (1999)
75 Cal.App.4th 1, 10.) “It is not the form of the decree but the substance and effect of the
adjudication which is determinative. As a general test, which must be adapted to the
particular circumstances of the individual case, it may be said that where no issue is left

                                             7
                                       DISCUSSION
                                              I

                  The Issue of Whether Benson was an EMC Employee
       Benson argues that his two actions have presented different issues so that
collateral estoppel does not apply to the present action. He reasons that the gravamen of
the present action is for a wage claim under a definition of “employee” adopted by the
Industrial Welfare Commission. By contrast, Benson asserts, that his prior action
involved a claim based on the narrower, common-law definition of “employee.” We are
not persuaded.
                                              A.

                           The Doctrine of Collateral Estoppel
       California law prohibits relitigation of claims and issues that have been
conclusively adjudicated in a prior proceeding. (Border Business Park, Inc. v. City of
San Diego (2006) 142 Cal.App.4th 1538, 1563.) The prohibition on relitigation of issues
under “ ‘ “collateral estoppel” ’ ” or “ ‘ “issue preclusion” ’ ” operates to precludes a
party from relitigating issues decided in a prior case. (Kelly v. Vons Companies, Inc.
(1998) 67 Cal.App.4th 1329, 1335.) The applicability of collateral estoppel rests on five
requirements: “1) the issue to be precluded must be identical to that decided in the prior
proceeding; 2) the issue must have been actually litigated at that time; 3) the issue must
have been necessarily decided; 4) the decision in the prior proceeding must be final and
on the merits; and 5) the party against whom preclusion is sought must be in privity with


for future consideration except the fact of compliance or noncompliance with the terms of
the first decree, that decree is final, but where anything further in the nature of judicial
action on the part of the court is essential to a final determination of the rights of the
parties, the decree is interlocutory.” (Lyon v. Goss (1942) 19 Cal.2d 659, 670.) Although
denominated an order, the trial court’s order in this case disposes of all issues between
the parties and contemplates no further action. For purposes of appeal, we determine that
it constitutes a final judgment.

                                              8
the party to the former proceeding.” (People v. Garcia (2006) 39 Cal.4th 1070, 1077
(Garcia).)
       Collateral estoppel also rests on considerations of equity and fairness. Thus,
“ ‘[i]n addition to these factors, . . . the courts consider whether the party against whom
the earlier decision is asserted had a “full and fair” opportunity to litigate the issue.’
(Roos v. Red (2005) 130 Cal.App.4th 870, 880.) Collateral estoppel will not be applied
‘if injustice would result or if the public interest requires that relitigation not be
foreclosed.’ (Consumers Lobby Against Monopolies v. Public Utilities Com. (1979) 25
Cal.3d 891, 902.) To determine whether to preclude relitigation on collateral estoppel
grounds, judicial notice may be taken of a prior judgment and other court records.”
(Rodgers v. Sargent Controls & Aerospace (2006) 136 Cal.App.4th 82, 90, fn. omitted.)
       We review the question of whether the doctrine of collateral estoppel applies to
bar a complaint under the independent standard of review. (Groves v. Peterson (2002)
100 Cal.App.4th 659, 667; Smith v. ExxonMobil Oil Corp. (2007) 153 Cal.App.4th 1407,
1415.) However, to the extent that an appellant contests the sufficiency of the evidence
in support of a judgment, we review the challenge under the substantial evidence standard
of review. Under this standard of review, “this court will not reweigh evidence,
reappraise the credibility of witnesses, or resolve factual conflicts contrary to the trial
court’s findings, but only decide whether there is substantial evidence to support” the
findings of the trial court. (Eidsmore v. RBB, Inc. (1994) 25 Cal.App.4th 189, 195.)
                                               B.

                                   The Trial Court’s Order
       In dismissing the present action, the trial court explained that “a review of the
arbitration hearing transcript reveals that the arbitrator fully considered the issue of
Benson’s employment status after [the] taking of evidence. The arbitrator found
[Benson] did not establish that he was an employee as required for his claim for age



                                                9
discrimination under FEHA to proceed further. The finding was fully litigated in that the
arbitrator found he had presented insufficient evidence to support that he was an
employee and that otherwise, as a matter of law, a doctor could not be a direct employee
of the hospital.”
       The trial court further found that, “[w]hile the arbitrator’s findings may have not
been reduced to written form, they were clearly conclusive and a subsequent review of
the federal magistrate’s findings and the [district] court’s confirmation do not reveal
those findings were disturbed (or even at issue).” The trial court concluded that “the
issue of [Benson’s] employment status in relation to the defendant is identical in both the
prior arbitration and under the current Labor Code claims. The arbitrator took evidence
on the matter from both parties. The arbitrator necessarily decided the issue as
dispositive of the FEHA claim. And, as conceded by [Benson], the arbitrator’s decision
is final and involved the same parties.”
                                             C.

                                      The Employee Issue
       The trial court correctly concluded that both the present and prior action involved
the same issue of whether Benson was an employee of EMC. In the former action,
Benson’s claim that his rights under FEHA were violated depended on his proof that he
was an EMC employee. “In order to recover under the discrimination in employment
provisions of the FEHA, the aggrieved plaintiff must be an employee.” (Shephard v.
Loyola Marymount Univ. (2002) 102 Cal.App.4th 837, 842.) Thus, “[t]he anti-
discrimination provisions of Government Code section 12940(a) do not cover
independent contractors.” (Jacobson v. Schwarzenegger (C.D. Cal. 2004) 357 F.Supp.2d
1198, 1213 [collecting authority].)
       In the present action, Benson must prove that he was an employee of EMC to
establish his claim under Labor Code sections 201 and 202. The Labor Code “imposes



                                             10
the penalty for wilful failure to pay the wages of an employee immediately upon his
discharge, pursuant to section 201 of the same code.” (Davis v. Morris (1940) 37
Cal.App.2d 269, 274, italics added.) To this end the Labor Code provides that “[i]f an
employer willfully fails to pay, without abatement or reduction,” under sections 201, 202,
and other sections not applicable here, “any wages of an employee who is discharged or
who quits, the wages of the employee shall continue as a penalty from the due date
thereof at the same rate until paid or until an action therefor is commenced; but the wages
shall not continue for more than 30 days.” (Lab. Code, § 203.)
       The issue of whether Benson was an EMC employee was the same in both actions
even if asserted in different causes of action. “Issue preclusion prohibits the relitigation
of issues argued and decided in a previous case, even if the second suit raises different
causes of action.” (DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813, 824.) Thus,
the arbitrator’s finding that Benson was not an employee precludes him from reraising
that issue against EMC in the present action.
       Benson argues for a more expansive definition of employee for his Labor Code
and unfair competition claims by relying on Industrial Welfare Commission wage orders
Nos. 4-2001 and 5-2001. (Cal. Code Regs., tit. 8, §§ 11040 (Wage Order 4), 11050
(Wage Order 5).) Wage Orders 4 and 5, however, use identical language is declaring that
they do not apply to persons “employed in an executive capacity,” including those
“licensed or certified by the State of California and is primarily engaged in the practice of
. . . medicine . . . .” (Cal. Code Regs., tit. 8, §§ 11040, subd. 1(A)(1) & 1(A)(3)(a),
11050, subd. 1(B)(1) & 1(B)(3)(a).) Thus, neither wage order applies to Benson.
       We reject Benson’s attempt to split the employee issue by arguing for a more
expansive test under his Labor Code cause of action than that for his prior FEHA cause of
action. There is no possibility that Benson might have met the definition of employee
under the Labor Code but not FEHA because, as the arbitrator expressly found, Benson



                                             11
offered no evidence that he was an employee. Under any test, Benson was not an EMC
employee.
       Moreover, Wage Order 4 does “not apply to persons employed in administrative,
executive, or professional capacities . . . .” (Cal. Code Regs., tit. 8, § 11040, subd. 1(A).)
Benson argues that he does not fall within this provision because his work for EMC
involved duties encompassing unique responsibilities as director of a new department at
EMC that fell outside his duties as a physician and manager of the department. We reject
the argument. The arbitrator found that “there was no evidence of any other work” in
addition to Benson’s “nondoctor work.” In other words, Benson’s current argument that
he conducted work as an employee in addition to his independent contractor services as a
doctor was previously decided by the arbitrator.
       In short, the issues of Benson’s status as an EMC employee has been conclusively
decided by the arbitrator. Because Benson filed his 2018 complaint after the arbitrator
issued his final award, he is precluded from relitigating the issue of whether he was an
EMC employee in the present action.
                                              II

                       Issues Actually Litigated in the Prior Action
       Benson contends the issue of his status as an EMC employee was not actually
litigated in the prior action. Benson asserts that “not one place in the [arbitrator’s] award
is there such a finding that Dr. Benson was an independent contractor, [instead] what it
does provide is that in the arbitrator’s opinion Dr. Benson failed to provide sufficient
evidence to prove those claims in front of him.” The argument is refuted by the record.
       The issue of whether Benson was an EMC employee was actually litigated during
the arbitration. Before the arbitration hearing commenced, the parties introduced
evidence and briefed the issue of his employment status in arguing whether summary
judgment should be granted by the arbitrator. During the evidentiary hearing, Benson



                                              12
provided testimonial and documentary evidence. The evidence included Benson
testifying on his own behalf. On the basis of the evidence, the arbitrator made factual
findings on the record regarding the issue of whether Benson was an EMC employee.
Thus, the record supports the superior court’s determination in this case that “the
arbitration hearing transcript reveals that the arbitrator fully considered the issue of
Benson’s employment status after [the] taking of evidence. The arbitrator found that
[Benson] did not establish that he was an employee as required for his claim for age
discrimination under FEHA to proceed further.”
       Contrary to Benson’s argument on appeal, the arbitrator found that Benson was
not an EMC employee. Indeed, the arbitrator explained that, on the issue regarding
whether Benson was an employee, there was no evidence of employee status. Thus the
arbitrator concluded, “Since employment is an element of the cause of action under
FEHA, that alone is sufficient to defeat the first cause of action.” The arbitrator’s finding
was clear and conclusive.
       Underlying Benson’s argument is the assumption that the issue of employment
status was not actually resolved during the arbitration because it was not expressly
addressed in the arbitrator’s written final award. Benson cites no authority for the
proposition that findings made on the record but not in written form preclude the findings
from having the effect of collateral estoppel. In any event, we reject the proposition
because “[a]ll intendments and presumptions are indulged to support” the trier of fact’s
findings and conclusions “on matters as to which the record is silent, and error must be
affirmatively shown.” (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) Thus, we
may rely on the implicit findings of an arbitrator. (Bennett v. California Custom Coach,
Inc. (1991) 234 Cal.App.3d 333, 339 [rejecting claim to attorney fees on grounds that the
reasonable inferences drawn from the arbitrator’s final award did not support the claim].)




                                              13
       The arbitrator’s findings on the record and final award show that the employment
issue was actually litigated and decided. Therefore, we reject Benson’s argument that the
employee issue was not litigated and decided on the merits in a prior action.
                                             III

                                        Public Policy
       Benson argues that public policy does not support the application of collateral
estoppel because he has a right to his day in court and the arbitration did not satisfy that
right. We disagree.
       This court rejected a similar challenge in Cal Sierra Development, Inc. v. George
Reed, Inc. (2017) 14 Cal.App.5th 663. That case involved an arbitration of competing
claims to a portion of the Yuba Goldfields. (Id. at p. 667.) The arbitration culminated in
a finding that Cal Sierra Development, Inc. (Cal Sierra) had not proven its claims of
trespass, nuisance, or conversion against George Reed, Inc., and its parent company
(together, George Reed). George Reed had built an asphalt plant on the property under a
license from the company that contested Cal Sierra’s claim to the property. (Id. at
p. 668.) After the arbitration concluded, Cal Sierra sued George Reed for trespass and
other causes of action based on its claim to the Yuba Goldfields. (Ibid.) The trial court
granted George Reed’s motion to dismiss the case on grounds of res judicata. (Ibid.)
This court affirmed the trial court’s judgment by concluding that the record established
all elements necessary for res judicata. (Id. at pp. 678-679.)
       This court also rejected an argument that it would be unfair to apply the doctrine
of collateral estoppel because it would deprive Cal Sierra of its opportunity to litigate its
claims against George Reed. (Cal Sierra Development, Inc. v. George Reed, Inc., supra,
14 Cal.App.5th at pp. 679-680.) This court explained that “we do not find the application
of claim preclusion in this case to be inequitable. The issue of whether the installation
and operation of Reed’s asphalt plant constituted a trespass upon Cal Sierra’s mining



                                              14
rights was arbitrated. There, Cal Sierra sought to recover the benefits obtained by Reed
due to the alleged trespass. Thus, Cal Sierra had the opportunity and the incentive to
fully litigate its claims against Reed in the arbitration. Cal Sierra insists the arbitration
panel did not decide the trespass claim; however, as we have discussed, this assertion is
incorrect. The arbitration award states that trespass, conversion, and private nuisance
‘were not proven.’ ” (Id. at p. 680.)
          The same reasoning applies in the present case. During the arbitration, Benson
had a full opportunity to litigate the issue of whether he was an employee of EMC.
However, his testimony and evidence introduced during the arbitration hearing did not
establish that he was an EMC employee. The issue was expressly decided by the
arbitrator on the basis of the evidence introduced by Benson. Our conclusion comports
with the California Supreme Court’s guidance that “the primary public policy goal
underlying the doctrine of collateral estoppel [is] ‘ “limiting litigation by preventing a
party who has had one fair trial on an issue from again drawing it into controversy.” ’ ”
(Garcia, supra, 39 Cal.4th 1070, 1077, quoting People v. Sims (1982) 32 Cal.3d 468, 479
italics added.) We conclude the application of collateral estoppel does not violate public
policy.




                                              15
                                     DISPOSITION
       The order dismissing the action is affirmed. EMC shall recover its costs on
appeal. (Cal. Rules of Court, rule 8.278(a)(1) & (2).)



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
BLEASE, Acting P. J.



 /s/
DUARTE, J.




                                            16